DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
In the next communication, please update the Specification, paragraph 0001, under CROSS-REFERENCE TO RELATED APPLICATIONS to include the updated U.S. Patent Application No. 16/823,849, now U.S. Patent No. 10,789,846.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the mobile computing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "the mobile computing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the count of people" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the user" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the mobile computing device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the mobile computing device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the count of people" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the user" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the mobile computing device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the mobile computing device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the count of people" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 5, 7, 10, 12, 14, 17 and 20 are also rejected for incorporating the above deficiency by dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Coffey et al. (US 2015/0120000).
Regarding claims 1, 8 and 15:  Coffey discloses an automatic lighting control, comprising: receiving, via a lighting control application (app running on the smartphone; Figs. 5A-Z), a selection of a user of a lighting control (Figs. 5A-Z; selecting room names, light names to control), identifying an electric light by analyzing the selection of the user of the lighting control, in response to the selection of the user, causing the electric light to perform an action (light, dim, etc.), and displaying a response message to the user 

Regarding claims 2, 9 and 16:  Coffey discloses displaying the response message to the user via the lighting control application includes displaying, via the mobile computing device of the user, a graphical representation of a status of one or more electric lights (Figs. 5A-Z).

Regarding claims 3, 10 and 17:  Coffey discloses causing the electric light to perform the action includes causing the electric light to toggle on or off [0272].

Regarding claims 4, 11 and 18:  Coffey discloses receiving, via the mobile computing device of the user, a user command (voice recognition for controlling the lights) ; and analyzing the user command to identify an instruction and at least one parameter, wherein the action is based on the instruction and the at least one parameter [0174].

Regarding claims 5 and 12:  Coffey discloses the identified electric light is a smart light bulb [0067, 0068].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coffey et al. (US 2015/0120000) in view of Patel et al. (US 2016/0286624).
Regarding claims 6, 13 and 19:  Coffey does not disclose determining the count of people in a room to control the lights.  Patel discloses an automatic lighting control comprising occupancy sensors to activate or deactivate the lights [0003]; thus, if no one is in the room the lights would deactivate or turn off.  It would have been obvious before the effective filing date of the claimed invention to turn off the lights when no one is in the room as taught by Patel in a system as disclosed by Coffey to save energy as well as the life of the light bulb.

Regarding claims 7, 14 and 20:  Coffey does not disclose the multi-factor badging authentication.  Patel disclose an automatic lighting control comprising the multi-factor badging authentication (validating user, password, certificates, key pair, passcode, biometric data) [0131].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Roman (US 9,747,083) discloses home device application programming interface.
-Kumar et al. (US 2016/0205746) discloses control of a lighting system.
-Chemel (US 2016/0360594) discloses method and systems for intelligent lighting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 








/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        9/10/21